DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “as the second task to be performed after resumption” in line 3. It is unclear if the “second task” is to be performed as a second operation after resumption of operation, or if the “second task” is replacing the current task that was being performed when the device stops. The meaning of the term is not clear from the claims or specification.  
Claim 19 is rejected based on its dependence upon rejected claim 4.
Claim 15 recites the limitation “as the second task to be performed after resumption” in line 3. It is unclear if the “second task” is to be performed as a second operation after resumption of operation, or if the “second task” is replacing the current task that was being performed when the device stops. The meaning of the term is not clear from the claims or specification.  
Claim 16 recites the limitation “as the second task to be performed after resumption” in line 3. It is unclear if the “second task” is to be performed as a second operation after resumption of operation, or if the “second task” is replacing the current task that was being performed when the device stops. The meaning of the term is not clear from the claims or specification.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei).

Claim 1
Nihei discloses a task resumption system (Nihei, para [0013] - - A robot controller capable of restarting a task/”task resumption” of a robot.), comprising: processing circuitry configured to receive a task resumption specification for task resumption by a device when the device, which sequentially performs multiple tasks, stops during processing (Nihei, Para [0127], [0134-136] - - The robot/device controller/”processing circuitry configured to receive a task resumption specification” display the differences between the external model/”task resumption specification”  and the internal model to have operator determine the restart permission that instructs the robot/device controller/”processing circuitry configured to receive a task resumption specification”, where the robot/device performs multiple tasks and is stopped in an emergency during processing of the multiple tasks.), acquire a current state of the device (Nihei, Para [0134] - - Acquire a current state of the robot/device internal model.), acquire a resume state corresponding to the task resumption of the device (Nihei, Para [0134-137] - - Reading/”acquire a resume state” the external model/”task resumption specification” in order to change the contents of the robot/device internal model/”current state” to be identical to the contents/”resume state” of the external model/”task resumption specification” .), cause the device to transition from the current state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.), and cause the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)

Claim 11
Nihei discloses all the limitations of the base claims as outlined above.  
Nihei further discloses cause the device to operate based on a protocol chart in which the multiple tasks are described, and cause the device to resume the task based on the protocol chart. (Nihei, Para [0068], [0134-136], [0178], [0195-198] Fig. 20 ref 104 - - The system causes the robot/device to operate based on a table/”protocol chart” with multiple tasks listed/described, and restarts/resumes the tasks based on the table/”protocol chart”)

Claim 12
Nihei discloses a method for task resumption (Nihei, para [0013] - - A robot controller capable of restarting a task/”task resumption” of a robot.), comprising: receiving a task resumption specification by a device when the device, which sequentially performs multiple tasks, stops during processing (Nihei, Para [0127], [0134-136] - - The robot/device controller/”receiving a task resumption specification” display the differences between the external model/”task resumption specification” and the internal model to have operator determine the restart permission that instructs the robot/device controller/”processing circuitry configured to receive a task resumption specification”, where the robot/device performs multiple tasks and is stopped in an emergency during processing of the multiple tasks.); acquiring a current state of the device (Nihei, Para [0134] - - Acquiring a current state of the robot/device internal model.); acquiring a resume state corresponding to a task resumption of the device (Nihei, Para [0134-137] - - Reading/”acquiring a resume state” the external model/”task resumption specification” in order to change the contents of the robot/device internal model/”current state” to be identical to the contents/”resume state” of the external model/”task resumption specification”.); causing the device to transition from the current state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.); and causing the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)

Claim 13
Nihei discloses all the limitations of the base claims as outlined above.  
Nihei further discloses causing the device that has resumed the task to manufacture a target object. (Nihei, Para [0046], [0054] - - The robot/device restarts/resumes a task to manufacture a product/”target object”.)

Claim 14
Nihei discloses a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to implement a method for task resumption (Nihei, para [0013], [0141] - - A robot controller capable of restarting a task/”task resumption” of a robot using a control program stored in memory/”non-transitory computer readable medium thereon a program”.), comprising: receiving a task resumption specification by a device when the device, which sequentially performs multiple tasks, stops during processing (Nihei, Para [0127], [0134-136] - - The robot/device controller/”receiving a task resumption specification” display the differences between the external model/”task resumption specification” and the internal model to have operator determine the restart permission that instructs the robot/device controller/”processing circuitry configured to receive a task resumption specification”, where the robot/device performs multiple tasks and is stopped in an emergency during processing of the multiple tasks.); acquiring a current state of the device (Nihei, Para [0134] - - Acquire a current state of the robot/device internal model.); acquiring a resume state corresponding to a task resumption of the device (Nihei, Para [0134-137] - - Reading/”acquiring a resume state” the external model/”task resumption specification” in order to change the contents of the robot/device internal model/”current state” to be identical to the contents/”resume state” of the external model/”task resumption specification”.); causing the device to transition from the current state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.); and causing the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei) as applied to Claims 1 and 11-14 above, in view of Burns et al, US Patent Pub. US 20150112481 A1 (hereinafter Burns).

Claim 2
Nihei discloses all the limitations of the base claims as outlined above.  
Nihei further discloses cause the device to transition from the basic state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.), and cause the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)
	But Nihei fails to specify put the device in a basic state when the device stops during processing, acquire the basic state as the current state.
However, Burns teaches put the device in a basic state when the device stops during processing, acquire the basic state as the current state. (Burns, Para [0040], [0055-57], Fig. 6 refs 601-618 - - Put the robot/device into a safe/basic state when a failure/”device stops” occurs, where the safe/basic state becomes the current state of the robot/device as read/acquired by the system supervisor processor.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating the placement of the robot into a safe state when a failure occurs, where the safe state becomes the current state of the robot as read by the system supervisor processor, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by placement of the robot into a safe state when a failure occurs, where the safe state becomes the current state of the robot as read by the system supervisor processor, as suggested by Burns (Para [0005]).

Claim 3
Nihei discloses all the limitations of the base claims as outlined above.  
Nihei further discloses cause the device to transition from the basic state to the resume state (Nihei, Para [0134-137] - - The restart permission instruction is input, the contents of the robot’s/device current state internal model/”current state” are written to be identical to the contents of the external model/”task resumption specification”, thereby transitioning the current state of the internal model to a state that allows the robot/device to restart/resume.), and cause the device to resume the task according to the resume state. (Nihei, Para [0134-137] - - The restart permission instruction is input, the robot/device internal model is changed from the previous current state to now match/”resume state” the external model in order to allow a restart/resume, and starting up the robot/device to restart/resume the suspended work of the robot/device.)
But Nihei fails to specify request a user to put the device in a basic state, put the device in the basic state according to an instruction of the user requesting that the device be put into the basic state, acquire the basic state as the current state.
However, Burns teaches request a user to put the device in a basic state, put the device in the basic state according to an instruction of the user requesting that the device be put into the basic state, acquire the basic state as the current state. (Burns, Para [0055-57] - - Providing the user options/”request a user” to put the robot/device into a safe/basic state when a failure occurs, and putting the robot/device into the safe/basic state according to an instruction based on the option selected by the user, where the safe/basic state becomes the current state of the robot/device as read/acquired by the system supervisor processor.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating providing the user options to put the robot into a safe state when a failure occurs, and putting the robot into the safe state according to an instruction based on the option selected by the user, where the safe state becomes the current state of the robot as read by the system supervisor processor, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by providing the user options to put the robot into a safe state when a failure occurs, and putting the robot into the safe state according to an instruction based on the option selected by the user, where the safe state becomes the current state of the robot as read by the system supervisor processor, as suggested by Burns (Para [0005]).

Claim 4
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption.
However, Burns teaches receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption. (Burns, para [0059] - - The robot/device receives instructions/specification for a recovery operation/”second task” to be performed that is different from the original operation/task being performed by the robot/device when the failure/”processing was stopped” occurred.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as suggested by Burns (Para [0005]).

Claim 5
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display.
However, Burns teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).

Claim 6
The combination of Nihei and Burns teaches all the limitations of the base claims as outlined above.  
The combination of Nihei and Burns further teaches request a user to create a surrounding environment of the device when resuming the task. (Nihei, Para [0127], [0135-136] - - Messaging/requesting the operator/user to manually intervene in the robot/device work area/”create a surrounding environment of the device” in order to restart/resume the task.)

Claim 15
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption.
However, Burns teaches receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption. (Burns, para [0059] - - The robot/device receives instructions/specification for a recovery operation/”second task” to be performed that is different from the original operation/task being performed by the robot/device when the failure/”processing was stopped” occurred.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as suggested by Burns (Para [0005]).

Claim 16
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption.
However, Burns teaches receive a specification for a second task different from the task being performed by the device when the processing was stopped as the second task to be performed after resumption. (Burns, para [0059] - - The robot/device receives instructions/specification for a recovery operation/”second task” to be performed that is different from the original operation/task being performed by the robot/device when the failure/”processing was stopped” occurred.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by the robot receiving instructions for a recovery operation to be performed that is different from the original operation being performed by the robot when the failure occurred, as suggested by Burns (Para [0005]).

Claim 17
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display.
However, Burns teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).

Claim 18
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display.
However, Burns teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).

Claim 19
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display.
However, Burns teaches control a display to display the task being performed when processing was stopped in an identifiable manner on a screen of the display showing identification information of multiple tasks, and receive a specification of the identification information displayed on the screen of the display. (Burns, Para [0055-56] - - Displaying identifiable options/”multiple tasks” and faults/”task being performed” on a display screen when a failure/”processing was stopped” occurs, and the system supervisor processor receives the selection/”specification of the identification information” of the option/task selected from the listed options/”multiple tasks”.)
Nihei and Burns are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as taught by Burns.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid turning the entire robotic system off by displaying identifiable options and faults on a display screen when a failure occurs, and the system supervisor processor receives the selection of the option selected from the listed options, as suggested by Burns (Para [0005]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei) as applied to Claims 1 and 11-14 above, in view of Kakisaka et al, US Patent Pub. US 20180281190 A1 (hereinafter Kakisaka).

Claim 7
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify virtually execute a task before the task resumption.
However, Kakisaka teaches virtually execute a task before the task resumption. (Kakisaka, Para [0168-169] - - Virtually executing an operation/task to be performed by the robot before execution/”task resumption”.)
Nihei and Kakisaka are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating virtually executing an operation to be performed by the robot before execution, as taught by Kakisaka.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if any interference may occur by virtually executing an operation to be performed by the robot before execution, as suggested by Kakisaka (Para [0169]).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei) as applied to Claims 1 and 11-14 above, in view of Gilliland et al, US Patent Pub. US 20010004718 A1 (hereinafter Gilliland).

Claim 8
Nihei discloses all the limitations of the base claims as outlined above.  
But Nihei fails to specify receive a specification of a resume condition for the task resumption, and cause the device to resume the task based on the resume condition.
However, Gilliland teaches receive a specification of a resume condition for the task resumption, and cause the device to resume the task based on the resume condition. (Gilliland, Para [0076] - - Add the conditions/”specification of a resume condition” under which the program/task may be resumed, and cause the robot/device to resume the program/task based on the conditions/”specification of a resume condition”.)
Nihei and Gilliland are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei, and incorporating adding the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as taught by Gilliland.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent collisions by adding the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as suggested by Gilliland (Para [0076]).

Claim 9
The combination of Nihei and Gilliland teaches all the limitations of the base claims as outlined above.  
Gilliland further teaches record the resumed task and the resume condition in association with each other in a storage, and when the device stops again during processing and the recorded task is specified, cause the device to resume work based on the resume condition stored in association with the resumed task. (, Para [0065], [0076] - - Recording the added conditions/”specification of a resume condition” under which the program/task may be resumed in memory/storage, and cause the robot/device to resume the program/task based on the stored conditions/”specification of a resume condition”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei and Gilliland, and further incorporating adding and recording the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as taught by Gilliland.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent collisions by adding and recording the conditions under which the program may be resumed, and cause the robot to resume the program based on the conditions, as suggested by Gilliland (Para [0076]).

Claim 10
The combination of Nihei and Gilliland teaches all the limitations of the base claims as outlined above.  
Gilliland further teaches the resumed task includes a loop operation that is repeatedly executed, and the resume condition is a loop being executed at time of resuming. (Gilliland, Para [0098-99], Fig. 4 refs 410, 425 - - A loop operation repeatedly executed, with conditions/”resume condition” under which the program/task may be resumed is a loop conditional that determines if robots/devices are in position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic control system, as taught by Nihei and Gilliland, and further incorporating a loop operation repeatedly executed, with conditions under which the program may be resumed is a loop conditional that determines if robots are in position, as taught by Gilliland.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent collisions by using a loop operation repeatedly executed, with conditions under which the program may be resumed is a loop conditional that determines if robots are in position, as suggested by Gilliland (Para [0076]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al, US Patent Pub. US 20060276934 A1 (hereinafter Nihei) as applied to Claims 1 and 11-14 above, in view of Burns et al, US Patent Pub. US 20150112481 A1 (hereinafter Burns) as applied to Claims 2-6 and 15-19 above, in view of Kakisaka et al, US Patent Pub. US 20180281190 A1 (hereinafter Kakisaka).

Claim 20
The combination of Nihei and Burns teaches all the limitations of the base claims as outlined above.  
But the combination of Nihei and Burns fails to specify virtually execute a task before the task resumption.
However, Kakisaka teaches virtually execute a task before the task resumption. (Kakisaka, Para [0168-169] - - Virtually executing an operation/task to be performed by the robot before execution/”task resumption”.)
Nihei, Burns, and Kakisaka are analogous art because they are from the same field of endeavor.  They relate to robotic control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic control system, as taught by Nihei and Burns, and incorporating virtually executing an operation to be performed by the robot before execution, as taught by Kakisaka.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if any interference may occur by virtually executing an operation to be performed by the robot before execution, as suggested by Kakisaka (Para [0169]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jensen et al, US Patent Pub. US 20190275676 A1 relates to claims 1-6 and 11-19 regarding a robotic system that resumes interrupted operations, identifies resumption conditions, and displays notifications.
Jang et al, US Patent Pub. US 20100115524 A1 relates to claims 1 and 11-14 regarding a robotic system that resumes interrupted operations.
Mochida et al, US Patent Pub. US 20080103625 A1 relates to claims 1 and 11-14 regarding a machine with a machining resume function and a dry running mode to test commands prior to execution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119